ELECTRONIC RECORD                           \OHk>-W

COA #      12-13-00041-CR                        OFFENSE:         1


           Davina Wilson Moore v. The State
STYLE:     ofTexas                               COUNTY:          Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT: 7th District Court


DATE: 05/30/2014                 Publish: NO     TC CASE #:       007-1663-11




                        IN THE COURT OF CRIMINAL APPEALS


         Davina Wilson Moore v. The State of
STYLE:   Texas                                        CCA#:
         WPZLLAhtT^S                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     A/ou, T JrfH                                SIGNED:                          PC:

JUDGE:        fj\ U^^^—                               PUBLISH:.                        DNP:




                                                                            ^>S
                                                         tfPPEcciiy                     MOTION FOR

                                                   REHEARING IN CCA IS:         c/e.n.i&cf
                                                   JUDGE: PC            F^h> If.
                                                                              y-
                                                                                 3.&/r

                                                                            ELECTRONIC RECORD
                                                                         FIl F COPY
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS ' 'LL ^KJr '
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/11/2015                     |S| > ^ !^S                    COA No. 12-13-00041-CR
MOORE, DAVINA WILSON Wqt.Ttp^QOJ-jl'663-11                                 PD-1045-14
Pursuant to Rule 69.4(a) T.R.A.Pr^thjPre^MLsTeturned to the court ofappeals.
                                   ^322222^*"                 Abel Acosta, Clerk
                            12TH COURT OF APPEALS CLERK
                            CATHY LUSK
                            1517 W. FRONT, ROOM 354
                            TYLER, TX 75701
                            * DELIVERED VIA E-MAIL *